     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 1 of 6



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18        STIPULATION AND ORDER TO CONTINUE DEADLINE FOR FILING OF
                    PRETRIAL MOTIONS AND RELATED DATES
19                             (Seventh Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant GLEN
21   EDWARD GARNER, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23   “the Government”), by and through its attorney (Assistant United States Attorney Kevin
24   Schiff), that the deadline for the filing of pretrial motions be extended to April 13, 2020, and
25   the due date for any responses to pretrial motions be extended to April 27, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for trial on June 2, 2020. The discovery process
28   in the present case is, in the view of Defendant GARNER, not yet complete. The date by


                                                       1
     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 2 of 6



 1   which pretrial motions are to be filed is April 3, 2020, only 10 days away. The Government has
 2   recently discovered relevant tape recordings of conversations between the key witness against
 3   Defendant GARNER and a person alleged to be Defendant GARNER, gathered through the
 4   electronic surveillance authorized in another investigation. The Government has made the
 5   disclosure of these recordings, as well as much of the Title III paperwork associated with the
 6   electronic surveillance in the past few weeks. Defendant GARNER is engaged in analyzing
 7   and preparing to file necessary pretrial motions. Counsel for Defendant GARNER requests
 8   additional time to review and analyze the discovery materials provided by the Government, and
 9   to meet and strategize with Defendant GARNER. (The Government does not presently intend
10   to provide additional discovery materials necessary for trial.) Defendant GARNER’s Motion
11   for Disclosure of Information Regarding Confidential Informant was heard by the Court in
12   early July of 2019 and United States Magistrate Judge Ferenbach granted the Motion, subject to
13   a Protective Order. While documentation and information responsive to Defendant
14   GARNER’s Motion and the Court’s Order have been provided by the Government, Defendant
15   GARNER believes the Governments’ compliance with the Order to be incomplete. Motion
16   practice concerning this compliance is anticipated. Defendant GARNER and his counsel wish
17   to receive any such materials in a timely manner, sufficiently before trial commences so as to
18   utilize the information either in necessary pretrial motions or as part of his defense at trial.
19          2.      In addition to the above-referenced procedural considerations, the deepening
20   recent public health crisis posed by the coronavirus pandemic has impacted the ability of
21   Defendant GARNER and his counsel to effectively prepare the necessary pretrial motions,
22   given the medical and governmental restrictions attendant to the local Nevada community.
23   Given the necessity of preparing and assembling such motions in a situation where face to face
24   meetings between client and counsel are inadvisable and counsel’s staff is working remotely, a
25   short extension of deadlines related to pretrial motions is necessary. The parties hereby agree
26   that the due date for pretrial motions should be extended from April 3, 2020 to April 13, 2020,
27   and that the deadline for responding to these motions be extended to April 27, 2020. In light of
28


                                                       2
     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 3 of 6



 1   the rapidly evolving nature of the public health crisis, Defendant GARNER and his counsel are
 2   aware that a further extension of the motion response deadline may become necessary.
 3          3.        Counsel for both Defendant GARNER and the Government are in agreement
 4   with respect to the need for a continuance of the due date for pretrial motions.
 5          4.        Defendant GARNER is free on pretrial release pending trial, and has no
 6   objection to the requested continuance, as it will enhance the thoroughness of his trial
 7   preparation. He is insistent on receiving as much helpful and useful evidence as possible in
 8   response to his earlier motion, and to having his pretrial motions as comprehensive as possible.
 9          5.        Denial of this request for continuance will result in a miscarriage of justice,
10   given the necessity of further informed preparation by Defendant GARNER and his counsel,
11   with access to any additional materials the Government has yet to make available, and the
12   restrictions or conduct created by the pandemic.
13          6.        The extension of deadlines contemplated by this Stipulation does not impact the
14   currently scheduled trial date of June 2, 2020. Nonetheless, the additional time requested by
15   this Stipulation is excludable in computing the time in which the trial herein must commence
16   pursuant to the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), when
17   considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B) and
18   3161(h)(7)(B)(iv).
19          7.        This is the seventh request for an extension of the date by which pretrial motions
20   must be filed.
21          DATED this 24th day of March, 2020.
22   BOIES SCHILLER FLEXNER LLP                              NICHOLAS A. TRUTANICH
                                                             United States Attorney
23
24   By: /s/ Richard J. Pocker                               By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                                 KEVIN SCHIFF
25      Counsel for Glen Edward Garner                          Assistant United States Attorney
26
27
28


                                                       3
     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 4 of 6



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )        Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18                                                     I.

19                                        FINDINGS OF FACT

20          Based upon the pending Stipulation of counsel, and good cause appearing therefor, the

21   Court finds that:

22          1.      The present case is currently set for trial on June 2, 2020, and the deadline for

23   filing pretrial motions is April 3, 2020. Counsel for Defendant GARNER requests additional

24   time to review and analyze the discovery materials provided by the Government and to meet

25   and strategize with Defendant GARNER. In addition, the Government’s compliance with the

26   Order granting Defendant GARNER’s Motion for Disclosure of Information Regarding

27   Confidential Informant is disputed, and will be subject to motion practice.

28          2.      Counsel for both Defendant GARNER and the Government are in agreement
     with respect to the need for a continuance of the due date for the filing of pretrial motions.

                                                       4
     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 5 of 6



 1          3.      Defendant GARNER is presently on pretrial release pending trial, and has no
 2   objection to the requested continuance, as it will enhance the thoroughness of his trial
 3   preparation.
 4          4.      The public health crisis posed by the coronavirus pandemic has disrupted the
 5   activities of Defendant GARNER and his counsel in connection with the preparation of pretrial
 6   motions, and a short extension of the due dates for the filing of such motions is in the public
 7   interest and required to avoid a miscarriage of justice.
 8          5.      Based upon the necessity for continuity of counsel and effective preparation,
 9   denial of this request for a continuance would deny the parties herein sufficient time and
10   opportunity to effectively and thoroughly prepare for the filing of pretrial motions in this case,
11   taking into account the exercise of due diligence. Denial of this request would result in a
12   miscarriage of justice.
13          6.      The additional time requested by this Stipulation does not effect the trial date in
14   the present case, but nonetheless is excludable in computing the time in which the trial herein
15   must commence pursuant to the Speedy Trial Act, Title 18, United States Code, Section
16   3161(h)(7)(A), when considering the factors under Title 18, United States Code, Sections
17   3161(h)(7)(B) and 3161(h)(7)(B)(iv).
18          For all of the above-stated reasons, the ends of justice would best be served by a
19   continuance of the date by which pretrial motions must be filed.
20                                                   II.
21                                      CONCLUSIONS OF LAW
22          The ends of justice served by granting said continuance outweigh the best interest of the
23   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
24   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
25   opportunity within which to be able to effectively and thoroughly prepare their pretrial motions,
26   taking into account the exercise of due diligence.
27
28


                                                      5
     Case 2:18-cr-00317-JAD-VCF Document 57 Filed 03/24/20 Page 6 of 6



 1          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 2   United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18, United
 3   States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
 4
 5
 6                                             ORDER
 7          Based on the pending Stipulation of counsel, and good cause appearing,
 8   IT IS FURTHER ORDERED that all additional Pretrial Motions are due on or before April 13,
 9   2020. Responses are due on or before April 27, 2020. Replies due on or before May 4, 2020.
10          DATED this 25th day of March, 2020.
11
12                                               ____________________________________
                                                 UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   6
